United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Vicksburg, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James R. Clary, Jr., Esq., for the appellant
No appearance, for the Director

Docket No. 08-2151
Issued: June 19, 2009

Oral Argument May 7, 2009

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 31, 2008 appellant, through his attorney, filed a timely appeal from an April 25,
2008 merit decision of the Office of Workers’ Compensation Programs, denying modification of
its termination of his compensation and authorization for medical treatment. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
effective November 14, 2003 on the grounds that he had no further disability causally related to
his August 19, 2001 employment injury; (2) whether the Office properly terminated his
authorization for medical treatment; and (3) whether appellant has established that he had any
continuing employment-related disability after November 14, 2003.

FACTUAL HISTORY
On August 19, 2001 appellant, then a 40-year-old revetment worker, filed a traumatic
injury claim alleging that on that date he injured his lower back and neck when he fell backwards
onto rocks after he was struck below the abdomen by a swaying spring line. He stopped work on
that date.1 The Office accepted appellant’s claim for cervical strain.
Appellant was in a nonwork-related motor vehicle accident in November 2001.2 A
magnetic resonance imaging (MRI) scan study of the cervical spine, obtained on November 1,
2002, revealed degenerative changes and a slight diffuse disc bulge at C3-4.3 An MRI scan
study of the lumbar spine dated November 2, 2001 showed degenerative changes and a disc
bulge at L1-2 contracting the ventral surface of the conus medullaris and diffuse disc bulges at
L2-3, L3-4, L4-5 and L5-S1. In a report dated February 12, 2002, Dr. Joseph Bourcree, a Boardcertified orthopedic surgeon, evaluated appellant for neck, arm, back and leg pain. He stated:
“[Appellant] reports on August 19, 2001, he sustained a work[-]related accident
as he was hit by a cable in the groin area and knocked down. In November 2001,
[he] was involved in a motor vehicle accident as a passenger, restrained with lap
seat belt only in which the vehicle turned over several times. [Appellant] reports
that his neck, arm, back and leg pain has been worse following the motor vehicle
accident.”
Dr. Bourcree diagnosed cervical, thoracic and lumbar spondylosis and degenerative disc
disease with radiculitis.
In a treatment note dated November 7, 2002, Dr. Warren Williams, Sr., a Board-certified
neurosurgeon, diagnosed failed back syndrome and found that appellant was disabled from work.
On January 9, 2003 he diagnosed lumbar pain/strain and indicated that his work status was
unknown.4
On April 2, 2003 the Office referred appellant to Dr. Alonzo Diodene, Jr., a Boardcertified orthopedic surgeon, for a second opinion examination. In a report dated May 1, 2003,
Dr. Diodene found that appellant had symptoms of chronic cervical and lumbar strain
unsupported by objective findings. He diagnosed chronic pain syndrome of the cervical and
lumbar spine which might have a psychological component. Dr. Diodene opined that appellant
did not have residuals of the August 19, 2001 work injury and noted that his symptoms “could
1

In a statement accompanying the claim, appellant’s supervisor indicated that he asked the physician at the
emergency room whether he could perform light-duty work. The physician said yes but appellant responded that he
wanted 14 days off as stated on the report. Appellant further related that he was not going to return to work.
2

Although the Office requested that appellant provide a copy of the motor vehicle accident report, none was in
the record.
3

The record contains only the first page of the cervical MRI scan study.

4

On May 1, 2003 Dr. Williams diagnosed cervical and lumbar pain/strain of the right leg and opined that his
work status was unknown. On May 30, 2003 he diagnosed cervical and lumbar strain/sprain and found that
appellant was disabled.

2

easily be related to the motor vehicle accident in which he was involved in November 2001.” He
found that appellant could work full time with restrictions. In a May 21, 2003 addendum,
Dr. Diodene checked “yes” that appellant’s cervical strain due to his August 19, 2001
employment injury had resolved.
The Office determined that a conflict in medical opinion existed between Dr. Williams
and Dr. Diodene on the issue of appellant’s disability for employment. On August 1, 2003 it
referred him to Dr. Donald C. Faust, a Board-certified orthopedic surgeon, for an impartial
medical examination. On August 19, 2003 Dr. Faust reviewed the history of injury and the
medical evidence of record. He listed findings on examination of pain with neck motion with
absent two-point discrimination in the left hand and absent bilateral pinpoint discrimination.
Dr. Faust noted that an MRI scan study of the cervical spine dated November 2, 2001 showed
degenerative changes and a noncomforming disc herniation at C5-6 slightly contacting the cord.
He stated:
“[Appellant] appears to have been struck by a cable in August 2001. He was
involved in a motor vehicle accident in November 2001, also. [Appellant] has
numerous subjective complaints without any objective signs of permanent injury.
His physical examination does not point to any orthopedic condition involving the
bones and joints or neurologic dysfunction. The radiographic and MRI [scan]
studies to date do not point to a pathology caused by the event in August 2001.
The abnormal changes are more consistent with degenerative changes appropriate
for his age and level of activity.”
Dr. Faust found that appellant did not require any further treatment or restrictions on
activities. In an accompanying work restriction evaluation, he advised that appellant could
perform his usual employment without any limitations.
On October 10, 2003 the Office notified appellant of its proposal to terminate his
compensation and authorization for medical treatment on the grounds that he had no further
residuals of his work injury. By decision dated November 14, 2003, it finalized its termination
of appellant’s compensation and medical benefits effective that date.
In progress reports dated October 10 and November 7, 2003, Dr. Williams diagnosed
cervical and lumbar pain/strain and indicated that appellant’s work status was unknown. On
December 5, 2003 he diagnosed lumbar pain and again found work status unknown.
On June 15, 2004 the Office received appellant’s request for an oral hearing. By decision
dated July 8, 2004, it denied his request for an oral hearing as untimely.
On November 11, 2004 appellant, through his attorney, requested reconsideration. He
submitted progress reports from Dr. Williams dated September 17, 2001 through July 13, 2004
and a report dated April 11, 2003 from Dr. James E. Hines, III, an internist, who noted that
appellant sustained injuries on October 3, 2001 while working for the employing establishment.
Dr. Hines diagnosed cervical sprain, low back sprain, arthritis. He concluded that appellant
sustained work injuries on August 15, 2001.

3

By decision dated December 7, 2004, the Office denied his request for reconsideration as
the evidence was insufficient to warrant reopening his case for further merit review.
Appellant submitted additional progress reports from Dr. Williams.
By decision dated February 3, 2006, the Board affirmed the Office’s July 8, 2004
decision, denying appellant’s request for an oral hearing as untimely.5
In a decision dated April 12, 2006, the Office denied appellant’s request for
reconsideration as it was untimely and the evidence submitted was insufficient to warrant
reopening the case for merit review.
Appellant appealed to the Board. In an order dated November 9, 2006, the Board granted
the Director’s motion to remand the case and cancel oral argument.6 The Director noted that the
Office had not retained the envelope containing appellant’s reconsideration request and thus
erred in denying his request as untimely. The Director advised that, on remand, the Office would
conduct a “merit reconsideration decision pursuant to 20 C.F.R. § 10.606.”
By decision dated February 8, 2007, the Office denied modification of its prior decisions.
On February 7, 2008 appellant, through his attorney, requested reconsideration. He
submitted a September 2, 2002 report from Dr. Hines, who opined that appellant was under his
care and unable to work. In a report dated February 7, 2008, Dr. Hines discussed his treatment
of appellant from August 29, 2001 to the present and the results of the November 2, 2001 MRI
scan studies of the cervical and lumbar spine. He stated:
“I have continued to treat [appellant] continuously following both the workrelated accident and resultant injury and also subsequent to the intervening
accident that it alleged to be the factor causing his current permanent disability. It
is my professional opinion that the injuries evidenced by the MRI [scan studies]
dated November 2, 2001 of [appellant’s] cervical and lumbar spine were the
direct result of the work-related injury. I referred him to Dr. Bourcree for further
evaluation and following limited remedial treatment, [appellant] was subsequently
involved in an automobile accident. However, while his injuries may have been
exacerbated by this intervening accident, it is clear to me that the work[-]related
accident started a chain of events that have led to his permanent disability.
“I would once again defer to the opinion of an orthopedic surgeon to determine
the extent to which each of the two accidents contributed to his current medical
condition. However, his initial injuries, all as evidenced by the November 2001

5

In an order dated December 8, 2004, the Board dismissed appellant’s appeal of the July 8, 2004 decision,
docketed as No. 05-860, for lack of attorney authorization. Order Dismissing Appeal, Docket No. 05-76 (issued
December 8, 2004). The Board subsequently reinstated the appeal but dismissed the appeal again in an order dated
February 10, 2005. Order Dismissing Appeal, Docket No. 05-76 (issued February 10, 2005).
6

Docket No. 06-1280 (issued November 9, 2005).

4

MRI [scan studies] were caused by the work-related accident which occurred on
August 19, 2001.”
By decision dated April 25, 2008, the Office denied modification of its prior decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.7
The Office’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.8
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.9 The implementing regulations states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.10 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.11
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained cervical strain on August 19, 2001.
Appellant stopped work on that date and did not return. The Office determined that a conflict
existed between Dr. Williams, his attending physician, and Dr. Diodene, an Office referral
physician, on the extent of his disability for employment. It referred appellant to Dr. Faust for an
impartial medical examination.
Where there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.12 The Board finds that the opinion of Dr. Faust, a
7

Kathryn E. Demarsh, 56 ECAB 677 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

8

Jaja K. Asaramo, 56 ECAB 200 (2004); Gewin C. Hawkins, 52 ECAB 242 (2001).

9

5 U.S.C. § 8123(a).

10

20 C.F.R. § 10.321.

11

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

12

Id.

5

Board-certified orthopedic surgeon, selected to resolve the conflict in opinion, is well
rationalized and based on a proper factual and medical history. Dr. Faust accurately summarized
the relevant medical evidence, provided detailed findings on examination and reached
conclusions about appellant’s condition which comported with his findings.13 On August 1,
2003 he reviewed the medical evidence of record, including the results of diagnostic studies.
Dr. Faust found subjective complaints on examination without any objective findings of an
orthopedic condition. He provided rationale for his opinion by noting that the MRI scan studies
showed changes “consistent with degenerative changes appropriate for [appellant’s] age and
level of activity” rather than anything caused by the August 2003 work injury. As Dr. Faust’s
report is detailed, well rationalized and based on a proper factual background, his opinion is
entitled to the special weight accorded an impartial medical examiner.14 The Office met its
burden of proof to terminate appellant’s compensation benefits.
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.15 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment.16
ANALYSIS -- ISSUE 2
The Office met its burden of proof to terminate authorization for medical benefits
through the opinion of Dr. Faust, the impartial medical examiner, who found that appellant had
no need for further medical treatment due to his accepted condition of cervical strain. Dr. Faust
explained that, based on his physical examination and the diagnostic studies, he required no
further treatment. He reported that there were no objective findings of an orthopedic condition
supportive of appellant’s subjective complaints, noting that the MRI scan results revealed
degenerative changes consistent with appellant’s age and level of activity. As Dr. Faust’s
opinion is detailed and well rationalized, it is entitled to the special weight accorded an impartial
medical examiner and establishes that appellant has no further residuals of his accepted
employment injury.
LEGAL PRECEDENT -- ISSUE 3
Once the Office properly terminates appellant’s compensation benefits, the burden shifts
to him to establish that he has continuing disability after that date related to his accepted injury.17
To establish a causal relationship between the condition as well as any attendant disability
13

Manuel Gill, 52 ECAB 282 (2001).

14

Darlene R. Kennedy, 57 ECAB 414 (2006).

15

Katheryn E. Demarsh, supra note 7; Pamela K. Guesford, 53 ECAB 727 (2002).

16

Id.

17

Manual Gill, supra note 13.

6

claimed and the employment injury, an employee must submit rationalized medical evidence
based on a complete medical and factual background, supporting such a causal relationship.18
Causal relationship is a medical issue and the medical evidence required to establish a causal
relationship is rationalized medical evidence.19
ANALYSIS -- ISSUE 3
Subsequent to the Office’s termination of compensation, appellant submitted progress
reports from Dr. Williams dated October 2003 to July 2005. As Dr. Williams was on one side of
the conflict in medical opinion resolved by the impartial medical examiner and his progress
reports contain no new rationale, his reports are insufficient to overcome the special weight
accorded the impartial medical examiner or to create a new conflict.20
In a report dated April 11, 2003, Dr. Hines diagnosed cervical sprain, low back sprain
and arthritis. He found that appellant had sustained an injury in August 2001. Dr. Hines,
however, did not address the relevant issue of whether he was disabled subsequent to
November 14, 2003 and thus his report is of little probative value.
On February 7, 2008 Dr. Hines reviewed his treatment of appellant and the results of
diagnostic studies. He attributed the findings on the MRI scan studies of November 2, 2001 to
the accepted employment injury. Dr. Hines opined that the motor vehicle accident may have
aggravated appellant’s condition but that the employment injury began the “chain of events that
have led to his permanent disability.” He deferred to a specialist to determine the percentage that
the work injury and the motor vehicle accident contributed to appellant’s disability. Dr. Hines
did not directly address the pertinent issue of whether appellant remained disabled after
November 14, 2003 due to his August 19, 2001 work injury. Instead, he recommended that a
specialist evaluate him and determine the extent of his employment-related disability. Dr. Hines
report is insufficient to overcome the weight accorded Dr. Faust, the impartial medical examiner.
Consequently, appellant has not met his burden of proof to establish that he had any continuing
disability after November 14, 2003.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation and
authorization for medical treatment effective November 14, 2003 on the grounds that he had no
further disability causally related to his August 19, 2001 employment injury. The Board further
finds that he has not established that he had any continuing employment-related disability after
November 14, 2003.

18

Id.

19

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

20

Barbara J. Warren, 51 ECAB 413 (2000).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 25, 2008 is affirmed.
Issued: June 19, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

